Title: To George Washington from Tobias Lear, 31 July 1788
From: Lear, Tobias
To: Washington, George



My dear Sir,
Portsmouth N.H. July 31st 1788.

I received your very obliging favor of the 29th Ulto and feel grateful for the pleasure it gave me by communicating the joy which was felt in your vicinity upon receiving the doubly pleasing intelligence of the accession of New Hampshire & Virginia to the proposed Constitution. Its adoption by the latter State gave peculiar & inexpressible satisfaction to the good people in these parts; for notwithstanding the ratification by New Hampshire was the Key-stone of the fabrick, they still trembled for the consequences if Virginia should reject it—they knew the importance of the Dominion as an acquisition to the Union—they knew its ability, beyond any other State, to support independence—they had the best grounds to beleive that a rejection there would produce similar effects in New York & No. Carolina, and their fears were kept up by concurrent accts from that quarter of the strong & able opposition which it met with in the Convention. These fears were however happily done away by the joyous tidings of its adoption. No. Carolina is now looked upon as certain; and what will be the determination of New York at present they do not seem to regard, for it is not doubted but that they must ultimately acceed to the general Government.
Is it not necessary, my dear Sir, that I should mention the cause of my being detained here so much beyond the time which I had fixed upon for my return to Mt Vernon? I feel that it is; and shall do it in full confidence of obtaining your indulgence if I have protracted the time beyond what you expected.
Previous to the late war with G. Britain my father had dealings with the House of Lane Son & Fraser of London to some considerable amount; and at the time of his death (in Novr 1785) there appeared by his Books to be a Bal[an]ce of £1500 Sterling due to him from that house; at the close of the war when a demand was made of the above Balance they asserted that instead of £1500 being due from them there was more than £1700 due to

them by my father. This difference appeared strange till we had fully discussed the matter, when we found that their demand was originally small but had accumulated by interest, which we had not an idea of adding to our’s, and the Balce in our favor arose from a Ship belonging to my father and insured by them, which Ship, at the commencement of hostilities was taken, on her passage from the West Indies to London, by an American Privateer & the insurance of course became due: this they refuse to pay & still hold up the validity of their demand. We have frequently endeavoured to bring them to a settlement without going into the tedious & expensive process of Courts, but without effect, and we now think it necessary to have the matter closed by some means or other and have therefore entered suit against them; and at the earnest request of my mother I have promised to attend to the business on her behalf and wait the issue of it which will be on the 3d week in Augt. As the determination of this matter, for or against my father’s estate will immediately affect my mother more than any one else and as her welfare, care & happiness are exceeding dear to me I am induced to pay that attention to it in person which if it concerned me alone, I would willingly give up to another.
You will pardon, my dear Sir, the expression of this particular (and to you uninteresting) detail—it should not have been offered had I not thought it necessary to show you that it is not inclination nor a common occurrence that prevents my being at Mount Vernon on or before the time which I intended. Nothing will detain me here a day after the decision of this matter.
I must beg you to present my best respects to Mrs Washington and believe me to be, with sentiments of the highest respect & warm affection Dear Sir Yr most Obedt & Hble Servt

Tobias Lear


P.S. Mr Langdon requests me to present his best respects to you.

